This is an appeal from an order of the judge of the county court of Potter County refusing to release the relator upon his application for a writ of habeas corpus.
It appears from the record that the relator was convicted in the corporation court of the City of Amarillo, Texas, upon a complaint charging him with engaging in plumbing without first obtaining a certificate of qualification from "The Examining and Supervising Board of Plumbers" of said city.
In the absence of the ordinance mentioned, as well as the evidence adduced upon the trial, this Court has no choice other than to presume that the proceedings were regular and that the ordinance in question was valid.
Perceiving nothing in the record justifying a reversal of the conviction, the judgment of the county court remanding the relator to custody is affirmed.